                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 MELISSA COURY, Personal Representative             Case No. 3:20-cv-00264-JR
 of the Estate of Raymond Coury,
                                                    ORDER ADOPTING FINDINGS &
                Plaintiff,                          RECOMMENDATION TO GRANT
                                                    MOTION TO REMAND
        v.

 AIR & LIQUID SYSTEMS
 CORPORATION, et al.,

                Defendants.



IMMERGUT, District Judge.

       United States Magistrate Judge Jolie A. Russo issued her Findings & Recommendation

(“F&R”) in this case on May 22, 2020. ECF 19. Defendant Foster Wheeler LLC filed Objections

to the F&R, ECF 25, to which Plaintiff responded, ECF 26.

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de
PAGE 1 – ORDER ADOPTING FINDINGS & RECOMMENDATION TO GRANT MOTION
TO REMAND
novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       This Court has reviewed de novo the portions of Judge Russo’s F&R to which Defendant

objected. This Court agrees with Judge Russo that Plaintiff’s discovery requests do not alter her

waiver of any claims arising out of Mr. Coury’s purported exposure to naval asbestos. This Court

further agrees that Plaintiff’s waiver negates any causal nexus between Plaintiff’s claim and the

actions Defendant Foster Wheeler LLC took pursuant to a federal officer’s direction.

       Accordingly, Judge Russo’s F&R, ECF 19, is adopted in full. This Court GRANTS

Plaintiff’s motion to remand. ECF 7. This case is REMANDED to the Circuit Court of the State

of Oregon for the County of Multnomah.

       IT IS SO ORDERED.

       DATED this 19th day of June, 2020.

                                                     /s/ Karin J. Immergut
                                                     Karin J. Immergut
                                                     United States District Judge




PAGE 2 – ORDER ADOPTING FINDINGS & RECOMMENDATION TO GRANT MOTION
TO REMAND
